Citation Nr: 0334444	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of 
fracture to the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
Available service personnel records also reflect that he 
served as a reservist for more than 14 years, being 
discharged honorably in May 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

In this case, the veteran avers, and service medical records 
show, that he fractured his right thumb while on a period of 
active duty in 1975 with his reserve unit.  Yet, the August 
2002 VA examination report indicates that the veteran 
reported an additional injury to his thumb occurring in 1983.  
It is unclear from the record if the veteran injured his 
right thumb a second time, or if the self-reported 1983 right 
thumb injury was somehow recorded erroneously.  There is no 
medical evidence in the record that reflects treatment for 
such an injury, and the report of VA examination conducted in 
October 1984 does not mention it.

Available service personnel records in the file show that the 
veteran fulfilled more than 14 years of reserve service, and 
was discharged in 1983.  His reserve records must be 
obtained, and his reserve service, including dates of active 
duty and inactive duty for training, must be verified.

In addition, the Board finds it is necessary to request that 
the veteran identify the circumstances of the 1983 injury to 
his right thumb, and the physician or medical facility that 
treated him in 1983.  The RO must then obtain these records.  
Furthermore, it appears from the record that the veteran is 
receiving disability benefits from Social Security 
Administration (SSA).  These records must also be obtained.

Finally, another examination should be proffered the veteran, 
and the examiner should be requested to offer an opinion as 
to the cause of the veteran's currently diagnosed right thumb 
disability. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed right thumb condition.  In 
particular, the veteran should be asked 
to identify the physician and health care 
facility that treated him for his right 
thumb fracture in 1983.  If the veteran 
did not fracture his right thumb in 1983, 
he is requested to indicate this.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
right thumb condition.  The RO should 
request inpatient and outpatient records, 
to include any and all clinical medical 
records.  In particular, the RO should 
request any and all treatment records 
from the VA Central Health Care System in 
Arkansas, from 1975 to the present, that 
are not already of record.

4.  The RO should send the veteran a 
letter asking him to discuss the 
circumstances of the 1983 fracture to his 
right thumb that he reported in the 
August 2002 VA examination.  The RO 
should give the veteran an opportunity to 
state that the fracture did not occur 
then, and ask him to provide a statement 
from anyone who may corroborate this, 
such as a family member, friend, fellow 
service member, or physician.

5.  The RO should determine if the 
veteran is receiving disability benefits 
from SSA and, if so, should request from 
SSA a copy of the decision finding the 
veteran disabled and all supporting 
medical records.

6.  The RO must verify all periods of the 
veteran's periods of inactive duty for 
training and active duty for training.  
The RO should send a request to the Army 
Reserve Personnel Command (ARPERSCOM), 
the Adjutant General of the National 
Guard and Army Reserve, and the National 
Personnel Records Center (NPRC) for this 
verification.  In addition, the RO should 
request NPRC search any and all sources 
to include, but not be limited to, pay 
records with Defense Finance Accounting 
Service (DFAS) and its predecessor, 
copies of orders, and unit drill and 
muster reports.

The RO should advise that we are 
attempting to verify the veteran's duty 
status during 1983, when the August 2002 
VA examination report shows the veteran 
stated he had fractured his right thumb.

If the RO can verify other periods of 
inactive service or active duty for 
training during which the veteran injured 
his right thumb, including the 1983 
incident, the RO should similarly advise 
NPRC and include copies of the relevant 
documents for use.

7.  The RO must make a specific attempt 
to obtain the veteran's service personnel 
and medical reserve records.  If the 
service personnel or medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  

8.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of any right thumb 
disability.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination of the veteran.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's right thumb 
disability.
?	Describe any current symptoms and 
manifestations attributed to his 
right thumb condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all right thumb pathology 
identified.

The examiner(s) is(are) asked to offer an 
opinion as to whether it is as likely as 
not that any currently manifested right 
thumb disability is the result of the 
1975 injury he sustained while on active 
duty for training as a reservist.

If evidence acquired in the course of 
developing this claim indicates that the 
veteran again fractured his right thumb 
in 1983, the examiner(s) is(are) 
requested to further offer an opinion as 
to whether it is as likely as not that 
the 1975 fracture contributed to the 
current right thumb disability now 
manifested.

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a right thumb condition.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




